DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
The examiner acknowledges Receipt of IDS filed 05/12/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the silicone compound" in line 1.  There is insufficient antecedent basis for this limitation in the claim.   Claim 3 depends on claim 1.   Claim 1 does not recite silicone compound.   However, the specification at paragraph [0094] of the application publication lists siloxanes and cyclomethicones as solvents.   Also, claim 7 limits solvent to silicone compound.
Claim 4 recites the limitation “the fatty alcohols in line 1.   There is insufficient antecedent basis for this limitation in the claim.   Claim 4 depends on claim 1.   Claim 1 does not recite fatty alcohol.   However, the specification at paragraph [0099] of the application publication teaches that fatty alcohols are thickeners in one of its embodiments.  
Therefore, claim 3 is being examined as requiring the solvent to be siloxanes or cyclomethicones.   Claim 4 is examined to reflect that thickeners is the instant application could be fatty alcohols (paragraph [0099] of the published application). 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 4 depend on claim 1.   Claim 3 requires the silicone compound to be selected from the group consisting of siloxanes and cyclomethicones.   Claim 4 requires the fatty alcohols to be 8-50 carbons.   However, there is no silicone compound and no fatty alcohol in the composition of claim 1.  Therefore, claim 3 does not further limit claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Themens (US 20060013793 A1).

Foe claims 1-4 and 7, Themens (US 20060013793 A1) teaches deodorant composition comprising alcohol comprising 2-6 carbon atoms, such as ethanol and isopropanol in the aqueous phase (paragraph [0162], claims 85 and 86) meeting the limitation of alcohol of claims 1 and 2.   The deodorant composition further comprises siloxane (paragraphs [0022], [0035], [0043], [0061], [0106], [0115], [0119]-[0124], [0128], claims 14. 29, 38, 40, 42, 73 and 82) and the siloxane meets the limitation of solvent in claims 1, 3 and 7.   The deodorant composition contains catalyst (paragraph [0120]-[0123], claims 41 and 43) meeting the limitation of catalyst of claim 1.   The deodorant composition also contains fillers such as silica (paragraph [0241] and claim 73) meeting the limitation of silica of claim 1.   Further, the deodorant composition contains thickener (paragraph [0168], [0265] and claim 84) meeting the limitation of thickener in claim 1.   Glycerol, propylene glycol, butylene glycol, pentylene glycol, hexylene glycol, dipropylene glycol or diethylene glycol (paragraph [0163] and claim 67) present in the deodorant composition of Themens meets the limitation of polyhydric alcohol of claim 1.   The deodorant composition also contains fatty alcohols such as oleyl alcohol, linolenyl alcohol, isostearyl alcohol (paragraph [0035]) and these fatty alcohols meet the limitation of claim 4 where the thickener of claim 1 is fatty alcohol in claims 4 and 8.  
For claim 5, silica is named as a catalyst such that in that aspect the silica in the deodorant composition of Themens meets the limitation of the silica in claim 5.
For claim 12, the polyhydric alcohol, Glycerol, propylene glycol, butylene glycol, pentylene glycol, hexylene glycol, dipropylene glycol or diethylene glycol, of Themens has C3-C6 carbon atoms. 
Claims 16-18 is directed to any composition because the claims have not described the components of the composition.   For claims 16-18, the composition creating a reaction of a base and acid to produce … is the intended use of a composition.   Claims 16-18 have not described what the components of the composition.   Therefore, the composition of Themens and in fact any composition meets the limitation of claims 16-18. 
For claim 9, the fatty phase of the composition in Themens contains ester oil (paragraph [0025]) meets the limitation of ester of claim 9.
For claims 10-11, The composition of Themens further contains hydrocarbon oils having 8-16 carbon atoms (paragraph [0030]) meeting limitation of alkenes in claims 10-11.
The deodorant composition of Themens anticipates the composition of 1-5, 7-12, 16-18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Themens (US 20060013793 A1) in view of Parekh et al., (US 20050276773 A1).
Claim 19 is a method of improving the scent of body odor and perspiration on the body of a user, the method comprises applying the personal care composition to a portion of a human subject’s body that is commonly associated with unwanted body odor and preparation to reduce body odor.   The composition applied is a packaged personal care composition and the composition contains alcohol, silicone compound, fatty alcohol, catalyst and silica.
For claim 19, Themens teaches that its composition comprising alcohol comprising 2-6 carbon atoms, such as ethanol and isopropanol in the aqueous phase (paragraph [0162], claims 85 and 86), siloxane (paragraphs [0022], [0035], [0043], [0061], [0106], [0115], [0119]-[0124], [0128], claims 14. 29, 38, 40, 42, 73 and 82) which is a silicone compound, catalyst (paragraph [0120]-[0123], claims 41 and 43), fillers such as silica (paragraph [0241] and claim 73), thickener (paragraph [0168], [0265] and claim 84), Glycerol, propylene glycol, butylene glycol, pentylene glycol, hexylene glycol, dipropylene glycol or diethylene glycol (paragraph [0163] and claim 67), and fatty alcohols such as oleyl alcohol, linolenyl alcohol, isostearyl alcohol (paragraph [0035]) is poured into a container (see at least paragraph [0270]).   The composition is also in the form of a deodorant (claims 85-86).   The pouring of the composition into a container that eventually became a deodorant meets the limitation of packaging.   The composition is applied to the human skin (see the whole document, claim 88).
The difference between Themens and claim 19 is that Themens does not specifically say that the application of deodorant reduces body odor.   However, because the nature of deodorant is to reduce body odor (see paragraph [0015] of Parekh et al., US 20050276773 A1).   Therefore, at the effective date of the invention the artisan would reasonably expect that the application of the deodorant of Themens to the body would predictably reduce odor.
For claim 20, the composition initiating reaction between the catalyst and acid present in the perspiration is the intended outcome of the application of the deodorant to the skin.
Therefore, Themens in combination with Parekh renders claims 19 and 20 prima facie obvious. 

Claims 6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613